Citation Nr: 0916471	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  06-15 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for service connected 
residuals of a left mandible fracture, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from September 1975 to 
January 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

The Board notes that the Veteran was scheduled for a Travel 
Board hearing in June 2007.  The record reflects that he was 
properly notified of the hearing but failed to appear without 
explanation.  He has not requested that the hearing be 
rescheduled.  Therefore, his request for such a hearing is 
considered withdrawn.


FINDINGS OF FACT

The Veteran's residuals of a left mandible fracture do not 
involve severe displacement of the mandible or limited 
motion, and the Veteran's alveolar bone loss is secondary to 
periodontal disease.


CONCLUSION OF LAW

Entitlement to an evaluation in excess of 10 percent for the 
Veteran's residuals of a left mandible fracture is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 4.150, Diagnostic Codes 9904, 9905 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
his claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the Veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  For an increased compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.

In this case, in a December 2004 letter issued prior to the 
decision on appeal, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate his claim for an increased rating, as well as 
what information and evidence must be submitted by the 
Veteran and what information and evidence will be obtained by 
VA.  The letter advised the Veteran to submit evidence from 
medical providers, statements from others who could describe 
their observations of his disability level, and his own 
statements describing the symptoms, frequency, severity, and 
additional disablement caused by his disability.  A March 
2006 letter also informed the Veteran of the necessity of 
providing medical or lay evidence demonstrating the level of 
disability, and the effect that the symptoms has on his 
employment and daily life.  The notice also provided examples 
of pertinent medical and lay evidence that the Veteran may 
submit (or ask the Secretary to obtain) relevant to 
establishing entitlement to increased compensation.  The 
letter also notified the Veteran of the evidence needed to 
establish an effective date.  The claim was last 
readjudicated in January 2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include service 
treatment records, VA treatment records and VA examination 
reports.

The Veteran was notified and aware of the evidence needed to 
substantiate his claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  The 
Veteran was provided with the relevant rating criteria in the 
rating decision and statement of the case, and the claim was 
readjudicated thereafter in January 2007.  Moreover, the 
Veteran's notice of disagreement reflects that the Veteran 
read the rating decision, as he referenced the basis for the 
denial of his claim.  Thus, the Veteran has actual notice of 
the relevant rating criteria pertaining to his jaw 
disability.  The Veteran has also been an active participant 
in the claims process by providing argument, notifying VA 
that he receives treatment at the VA clinic, and requesting 
that a missed VA examination be rescheduled.  Thus, he has 
been provided with a meaningful opportunity to participate in 
the claims process and has done so.  Any error in the 
sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or 
to cause injury to the Veteran.  See Sanders at 881.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits. See Conway, 353 
F.3d at 1374, Dingess at 473; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Disabilities must be reviewed in relation to their history. 
38 C.F.R. § 4.1 (2008).  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2008); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. § 
4.3 (2008); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2008); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2008).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of a veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  Nevertheless, the Board acknowledges 
that a claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods. 

The Veteran is seeking an increased evaluation for his 
service connected residuals of a left mandible fracture.  
Service connection for this injury was granted by a June 1979 
rating decision.  The current 10 percent evaluation has been 
in effect since January 1980 and is protected.  38 C.F.R. § 
3.951.  

The Board notes that the 10 percent evaluation was assigned 
by the prior decision because the Veteran's left temporal 
mandible joint subluxed slightly.  When the Veteran filed his 
claim for an increased rating in October 2004 he stated that 
his jaw condition had worsened, but indicated that this 
worsening was "more bone loss."

The Veteran is currently rated under Diagnostic Code 9904, 
which provides that a 10 percent disability evaluation is 
assigned for malunion of the mandible with moderate 
displacement, and a 20 percent disability evaluation is 
warranted for severe displacement.  A note indicates that the 
ratings are dependent upon the degree of motion and relative 
loss of masticatory function.  38 C.F.R. § 4.150, Diagnostic 
Code 9904.

The words slight, moderate and severe are not defined in the 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.

Under 38 C.F.R. § 4.150, Diagnostic Code 9905, a 20 percent 
rating is applicable when the inter-incisal range is limited 
to 21 to 30 mm, a 30 percent rating is for contemplation when 
the inter-incisal range is limited to 11 to 20 mm, and a 40 
percent rating is assigned when the range is limited to 0 to 
10 mm.  38 C.F.R. 
§ 4.150, Diagnostic Code 9905.

The Veteran was scheduled for a VA examination in December 
2004, but failed to report.  A February 2005 rating decision 
continued the Veteran's evaluation of residuals of a left 
mandible fracture at 10 percent and noted in the decision 
that a higher evaluation of 20 percent was not warranted 
unless there was evidence of severe displacement of the 
mandible or if inter-incisal movement (jaw opening) was 
limited to between 21 and 30 mm.  The Veteran indicated in 
his notice of disagreement that he did not receive notice 
regarding his scheduled examination.  

VA treatment records for the Veteran from October 2003 to 
November 2006 are contained in the claims folder.  A May 2004 
record noted that the Veteran had food impacted in the 
lingual pocket associated with the implant at site #19.  A 
September 2004 record noted that the Veteran had complaints 
of food getting stuck in between his two implants, #18 and 
#19.  The Veteran informed the dentist that he had been 
chewing on his left side and that everything had gone well 
other than the food being caught occasionally.  A record from 
May 2005 that noted that there is not much bone in the space 
of site #19 after the Veteran's initial implant there failed.  
A record from June 2005 noted that the Veteran's 
temporomandiblar joint disorder was asymptomatic.  Pain 
assessments in the dental clinic in May and June 2006 were 
listed as 0 out of 10.

The Veteran was afforded a VA dental and oral examination in 
July 2006.  At the examination the Veteran explained that he 
had fractured his mandible in 1978 when he was hit with a 
bat, and that his current complaint was that he was concerned 
there was a defect in the "bone of the left jaw".  The 
Veteran explained he had lost an implant placed in the left 
jaw between 2002 and 2004.  On physical examination, the 
examiner noted that the Veteran had lost molar teeth in the 
area of his left jaw, site #18 in 1995 because of periodontal 
bone loss, and tooth #19 in 2002 due to a failed endodontic 
treatment.  In 2002 there was chronic inflammation of the 
site of the extracted #19 tooth, which was explored to rule 
out a cyst.  Tissue removed was reported as fibrous tissue.  
The Veteran was given implants in both sites, #18 and #19, 
but the implant in #19 failed.  That implant was removed and 
a second attempt at an implant was made; however that also 
failed.  

At the time of the examination the Veteran was under VA care 
to replace the missing #19 implant with a fixed bridge.  The 
examiner noted that the Veteran should have no functional 
impairment once the bridge has been completed.  The Veteran 
was found to be missing only his third molars and teeth #18 
and #19.  On the examination the examiner noted that the 
Veteran did not complain of a limitation of motion and that 
there was no noticeable loss of range of motion.  The 
examiner also noted that there was no detectable loss of 
mandible other than the alveolar bone lost where teeth #18 
and #19 had been removed.  The examiner stated that these 
teeth were removed due to periodontal disease.  The Veteran's 
mouth was x-rayed and the examiner found that there was no 
additional bone loss seen, and that there was no evidence of 
bone loss from a fracture sustained in 1978.  The examiner 
diagnosed the Veteran with periodontal disease and a lost 
implant.  He also opined that the Veteran's bone loss was 
secondary to a failed endodontic treatment, periodontal 
disease, and lost implants.  He continued by noting that the 
Veteran's underlying periodontal problem and the chronic 
inflammation where the endo tooth was lost, may be why the 
implant failed at site #19.

The examiner did not have the opportunity to review the 
claims folder in conjunction with the examination, but did 
note and consider the Veteran's relevant history.  Moreover, 
the question presented in this case is the current level of 
the Veteran's disability.  Review of the claims file would 
not change the objective findings provided on the 
examination, which are the basis for the evaluation of the 
disability.  The Board also notes that the Veteran's 
representative has argued that the examination is not 
sufficient because the examiner did not provide actual 
measurements for inter-incisal or lateral excursion despite 
the examination worksheet directing him to do so.  However, 
the examination worksheet only directs that such measurements 
be provided "If limitation of inter-incisal range of motion 
[is noted]."  The examiner responded to the question that 
there was no complaint or noticeable loss of motion.  Thus, 
the examiner complied with the directives on the examination 
worksheet, and the report contains sufficient information to 
decide the case at hand.

As noted above, the Veteran is currently receiving a 
protected 10 percent for his service connected residuals of a 
left mandible fracture under Diagnostic Code 9904.  The 
criteria under the applicable Diagnostic Code require severe 
displacement of the mandible for a rating of 20 percent.  The 
Veteran's VA treatment records are silent in regards to 
complaints of limitation of motion or subluxation, indicated 
that the Veteran does not have problems with mastication 
(chewing), and revealed that his TMJ was asymptomatic.  
Additionally, the VA examination from July 2006 noted that 
the Veteran was not complaining of a limitation of motion, 
nor was any shown.  

Moreover, panoramic x-ray revealed no bone loss due to the 
fracture, nor was malunion noted on the x-ray or at any point 
since the injury.  In this regard, he underwent a closed 
reduction of the fracture in January 1978 during service, and 
such fracture was noted to be well healed, being well 
consolidated and with excellent occlusion in October 1978.  
Likewise, an x-ray from the May 1979 VA examination noted 
there was no displacement of the mandible or occlusion.  In 
sum, malunion of the mandible with severe displacement is not 
shown by the evidence such that a higher evaluation under 
Diagnostic Code 9904 is warranted, nor is there any limited 
motion noted or complained of to warrant a higher evaluation 
under Diagnostic Code 9905.  The Board has considered whether 
there is any functional loss due to pain, but as noted above, 
there were no complaints of pain or limited motion and a 
higher evaluation is not warranted on that basis.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  In this regard, the 
Veteran's records indicate that he has not had functional 
loss, as he has continued to be able to chew on his left side 
and the VA examiner noted that after completion of his bridge 
the Veteran would have no functional impairment.  
Additionally, the Veteran's missing teeth and difficulties at 
sites #18 and #19 were the result of periodontal disease and 
lost implants, and not related to the Veteran's service 
connected residuals of a left mandible fracture.

The Board has also considered other Diagnostic Codes but 
finds that none would provide for an evaluation in excess of 
the 10 percent presently assigned based on the symptomatology 
noted.  Specifically, the Veteran does not have osteomyelitis 
or osteoradionecrosis of the mandible, loss of all or part of 
the mandible or nonunion of the mandible.  Thus, Diagnostic 
Codes 9900 through 9903 are not for application.  While the 
Veteran's primary complaint is related to bone loss, the VA 
examiner noted that the Veteran's x-rays showed only loss of 
the alveolar bone where teeth #18 and #19 were removed.  In 
addition, the VA examiner noted that the Veteran's loss of 
teeth #18 and #19 are from periodontal disease and a failed 
implant, and not due to his service connected residuals of a 
left mandible fracture.  In any event,  Diagnostic Code 9913, 
for loss of teeth due to loss of substance of the body of the 
mandible without loss of continuity, grants a 10 percent 
rating for loss of all upper and lower teeth on one side and 
a 20 percent for loss of all upper and lower anterior teeth.  
The Veteran's records indicate that he has lost only his 
third molars and the teeth from sites #18 and #19; therefore 
Diagnostic Code 9913 is not for application. 

At no time during the appeal period have the Veteran's 
residuals of a left mandible fracture manifest by greater 
disability than contemplated by the currently assigned 10 
percent rating under the designated diagnostic code.  
Accordingly, staged ratings are not in order and the assigned 
rating is appropriate for the entire period of the Veteran's 
appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
case there are no exceptional or unusual factors with regard 
to the Veteran's residuals of a left mandible fracture.  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology, and provide for additional or more severe 
symptoms than currently shown by the evidence; thus, his 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, referral for extraschedular consideration is 
not warranted.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an increased rating for residuals of a left 
mandible fracture is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


